--------------------------------------------------------------------------------

EXHIBIT 10.19


MYNETWORKTV


OFFER FOR STATION AFFILIATION

Twentieth Television, Inc.
2121 Avenue Of The Stars
Los Angeles, CA 90067

The following sets forth the offer to Twentieth Television, Inc., on behalf of
MyNetworkTV and itself (collectively “20th”), by ACME Television Licenses of New
Mexico, LLC. (“Licensee”), for the carriage of the programming service currently
known as MyNetworkTV over the facilities of Licensee’s television station KASY
(“Station”) (“Offer”). As used in this Offer, the terms “program”, “programming”
and “MyNetworkTV programming” and any derivations thereof shall mean, unless
specifically indicated otherwise, the programming supplied by MyNetworkTV.

1.     PROGRAMMING: MyNetworkTV will deliver to the Station for free
over-the-air television broadcasting in English, programming which MyNetworkTV
makes available to Station for broadcasting in the community to which Station is
presently licensed by the FCC, in the market which is Albuquerque-Santa Fe, New
Mexico.

2.     TERM: The term of this Offer shall be five (5) years commencing at the
start of the 2006/2007 broadcast season upon the launch of the programming
service currently known as “MyNetworkTV”.

3.     CARRIAGE/TIME PERIODS: Except as noted hereafter, MyNetworkTV commits to
supply Station with twelve (12) hours of programming per week throughout the
term of this Offer for the Programmed Time Periods. For purposes of this Offer,
the “Programmed Time Periods” are as follows:

    (a)        Prime Time: 8-10 P.M. EST/PST and 7-9 P.M. CT, Monday through
Saturday

    (b)        Right to Expand: 20th reserves the right to expand the Programmed
Time Periods (“Extended Program Time Periods”) to:

  Monday - Sunday: 7 A.M. - 9 A.M., which may include local cutouts upon mutual
agreement, with The Daily Buzz preapproved by ACME.


       Sundays:  No more than 2 consecutive hours anytime from: 5P.M. - 10 P.M.
EST/PST and 4 P.M. - 9 P.M. CT



4. LOCAL COMMERCIAL ANNOUNCEMENT TIME:

(a)         Monday through Friday Prime Time: 9 minutes per hour


(b)         Saturday & Sunday (excluding 7 A.M. — 9 A.M): 7 minutes per hour


(c)         Monday through Sunday 7 A.M. — 9 A.M. — to be determined by 20th.




--------------------------------------------------------------------------------


5. PROMOTION:

    (a)        MyNetworkTV will provide Licensee with on-air promotional
announcements, which may be for any MyNetworkTV programming (“Promos”) and may
be broadcast in MyNetworkTV programming as well as in Station’s non-MyNetworkTV
programming.


    (b)        As part of Licensee’s promotional commitment, commencing six (6)
weeks prior to the launch and through the term of this Offer, Licensee shall
broadcast at least two (2) twenty second (:20) spots or one (1) thirty second
(:30) spot, at Licensee’s election, promoting MyNetworkTV programming each hour
from 7 A.M — 2 A.M. Monday through Sunday.


    (c)        Promotion: Licensee’s cash commitment, manner and schedule
of promotion shall be subject to the parties’ mutual agreement.


    (d)        MyNetworkTV’s commitment for “co-op” advertising to be determined
pursuant to mutual agreement by the parties.


    (e)        Licensee agrees to provide promotion consistent with that given
to similar programming broadcast by Station.


    (f)        Licensee agrees to include a prominent representation of
MyNetworkTV branding and programming on Licensee’s website.


6.     DELIVERY: Via satellite and/or tape, at 20th’s option. Any and all costs
of whatever kind that Station incurs to pick up the programming from the
satellite, if any, or for tape shipping and delivery charges, if any, and
rebroadcast of such programming shall be the sole responsibility of Licensee.

7.     MISCELLANEOUS: All other terms and conditions shall be as set forth in
Appendix “A” attached hereto and incorporated by this reference as well as all
other standard terms and conditions consistent with 20th’s policies, including
but not limited to representations and warranties, indemnities, assignments,
severability and non-liability of board members shall be incorporated herein by
this reference.

This is a binding offer by Licensee, which if accepted by a duly authorized
officer of 20th in writing, shall constitute a binding agreement between the
parties.

AGREED TO AND ACCEPTED:

ACME TELEVISION OF NEW MEXICO, LLC
Station: KASY (Licensee)

TWENTIETH TELEVISION, INC. /s/ Thomas D. Allen /s/ Marisa Fermin Thomas D. Allen
Marisa Fermin Executive Vice President and CFO Executive Vice President 2101 E.
Fourth St., Suite 202A
Santa Ana, CA 92705 Fax: 714-245-9499 03/10/06

03/10/06






--------------------------------------------------------------------------------

APPENDIX “A”

This APPENDIX “A” contains the terms and conditions of which Licensee has agreed
to as part of the Licensee’s OFFER FOR STATION AFFILIATION in connection with
the programming service currently known as MyNetworkTV and which will constitute
part of the agreement between the parties if this Offer is accepted by 20th (the
“Agreement”).

1.     PROGRAMMING/SCHEDULING: The selection, scheduling, substitution and
withdrawal of any program or portion thereof shall at all times remain within
20th’s sole discretion and control. Licensee shall not and shall not authorize
others to broadcast or otherwise use any program (or part thereof) or other
material supplied by 20th except as specified in the Agreement, and without
limiting the foregoing, Station may broadcast MyNetworkTV programming only,
unless otherwise agreed to in writing by 20th or as permitted in paragraph 3
below: (i) as scheduled by MyNetworkTV, (ii) over Station’s facilities in the
community specified in Paragraph 1 of the Offer (“Station’s Community”), and
(iii) by free over-the-air television broadcasting in English.

2.     CARRIAGE:

(a)     On the dates and at the times scheduled by 20th, Licensee agrees to
broadcast over Station’s facilities, in its entirety, in the form transmitted by
20th, without interruption, deletion, compression, addition, squeezing,
alteration or other changes to the MyNetworkTV programs delivered by 20th to
Station during Programmed Time Periods in accordance with the Agreement
(including without limitation, all commercial announcements, branding i.d.‘s,
and MyNetworkTV promos and credits). In the event that any MyNetworkTV
programming such as theatrical films or sporting events exceed the Programmed
Time Periods or Extended Programmed Time Periods, as applicable, Licensee agrees
to complete such programming outside of the Programmed Time Periods and/or
Extended Programmed Time Periods, as applicable.

(b)     Station acknowledges that Station will, to the same extent as the
Agreement provides for carriage of MyNetworkTV programming on its analog
channel, simultaneously carry on Station’s digital television signal (“DTV
Channel”) the digital feed of such MyNetworkTV programming as and in the
technical format provided by 20th consistent with the ATSC standards
(collectively, the “Network Digital Feed”). To the extent that a Station is not
transmitting a DTV Channel, 20th shall be permitted to offer the Network Digital
Feed, together with any program-related material or other material provided by
20th for digital transmission, to any licensee transmitting a DTV channel in
Station’s DMA notwithstanding any other provision of the Agreement. Without
limitation to the foregoing provisions of this subparagraph, each time, if any,
that Station uses 20th’s NTSC feed of MyNetworkTV programs or for Station’s DTV
Channel, Station must comply with any and all of 20th’s requirements with
respect to the broadcast of a digital channel. Station is not obligated to
provide 20th with more than one digital channel in the DMA.

(c)     Notwithstanding the foregoing, Licensee shall not be obligated to
broadcast MyNetworkTV programming during the Extended Programmed Time Periods
unless and until the Federal Communications Commission eliminates, waives, or
modifies to reduce the regulatory constraints of Section 73.658 (d) of its
rules. In the event that the Federal Communications Commission modifies but does
not eliminate Section 73.658(d) of its rules, then this Agreement shall be: (i)
interpreted, to the extent permitted by such modification, as if 20th has the
right to provide, and Station has the obligation to broadcast, programming
during the Expanded Programmed Time Periods or other time periods; and (ii)
deemed amended so as to conform to such modification.

(d)     MyNetworkTV shall not license its programming in Station’s DMA to any
other free over the air broadcast station in the Station’s DMA, including
full-power satellites, low power television stations or translators, except as
otherwise provided herein.

3.     PRE-EMPTION/MAKE GOODS:



--------------------------------------------------------------------------------

(a)     Licensee shall broadcast over Station for the term of the Agreement for
the Programmed Time Periods, and Extended Programmed Time Periods, as
applicable, all MyNetworkTV programming specified by 20th, except due to: (i) an
event of force majeure; (ii) breaking news; (iii) a local event or regional
sporting event (with a cap of 20 hours per year), so long as Station promotes
the preempted program before and during the preempting telecast, and/or (iv) up
to 2 at will pre-emptions per series per year (“Valid Pre-emption”). If any
MyNetworkTV programming is not broadcast in its Programmed Time Period and/or
Extended Programmed Time Periods, as applicable, due to any such Valid
Pre-emption, Licensee shall broadcast that MyNetworkTV programming in the “make
good” time periods, specified by 20th, which shall be consistent with 20th’s
then current make-good policies, after good faith consultation with Licensee
bearing in mind quality and rating value of the proposed make good period.

(b)     Without limiting the above, each time that Licensee for any reason fails
to (or advises 20th it will not) telecast any MyNetworkTV programming as
provided for in the Agreement, Licensee shall telecast that programming (or
replacement programming selected by 20th) and the commercial announcements
contained in it, in a time period as required by 20th. Licensee shall give 20th
at least 72 hours advance notice that it intends not to broadcast any 20th
programming and in such notice shall identify any substitute time period that
Licensee selects, which time period shall be subject to 20th’s prior approval.
Notwithstanding anything to the contrary in the Agreement, if Licensee does not
fully comply with the foregoing, then, without limitation to any other rights of
20th under the Agreement or otherwise, 20th shall have the right to license the
broadcast rights to the applicable omitted programming (or replacement
programming) to another television station located in Station’s DMA. If Licensee
refuses to broadcast any program within any Programmed Time Period and/or
Extended Programmed Time Period, as applicable, then 20th shall have the right
to terminate the Agreement upon ninety (90) days prior notice to Licensee.
Nothing in the Agreement shall be construed to prevent or hinder Licensee from
(a) rejecting or refusing 20th programs which Licensee reasonably believes to be
unsatisfactory, unsuitable or contrary to the public interest, or (b)
substituting a program which, in Licensee’s opinion, is of greater local or
national importance. Notwithstanding anything to the contrary expressed or
implied herein, the parties acknowledge that Station has the ultimate
responsibility to determine the suitability of the subject matter of program
content, including commercial, promotional or public service announcements, and
to determine which programming is of greater local or national importance,
consistent with 47 C.F.R. Section 73.658(e).

4.     BARTER/COMMERCIAL ANNOUNCEMENTS:

(a)     Each one (1) hour of MyNetworkTV programming for broadcast by Licensee
on Monday through Friday in Prime Time (as set forth in the Offer) will be
formatted to include nine (9) minutes of commercial time for Licensee; and on
Saturday and Sunday (excluding 7A.M. — 9 A.M.) will be formatted to include
seven (7) minutes of commercial time for Licensee. For Monday through Sunday
between 7A.M. — 9 A.M., if applicable, the commercial time allocated to Licensee
shall be determined by 20th. Notwithstanding the foregoing, all commercial time
may be prorated at 20th’s discretion, for longer or shorter programming or
otherwise. 20th shall have the right to include commercial announcements in all
of the commercial time available in each hour of programming other than as
expressly allocated to Licensee in the Agreement. In addition, 20th has the
right to include within each half hour of 20th’s programming up to fifty seconds
(:50) of fee spots and/or billboards, to be allocated at 20th’s sole discretion.
20th’s commercial announcements may be formatted in “national-only” pods, at
20th’s election, within MyNetworkTV’s programming. 20th shall determine the
placement, timing and format of 20th’s and Licensee’s commercial announcements.



--------------------------------------------------------------------------------

(b)     Licensee’s broadcast over the Station of all commercial announcements
included by 20th in MyNetworkTV programming is of the essence of the Agreement,
and nothing contained in the Agreement shall limit 20th’s rights or remedies at
law or otherwise (other than the last two sentences of paragraph 3[b] above)
relating to failure to so broadcast said commercial announcements. Licensee
agrees to maintain complete and accurate records of all commercial announcements
broadcast as provided in the Agreement. Within two (2) weeks following each
request by 20th therefor, Licensee will submit copies of all such records to
20th.

5. PROMOTION:

(a)     Licensee shall use its good faith, best efforts to provide an on-air
promotional schedule consistent with 20th’s recommendations and in coordination
with 20th, and to budget Station’s annual advertising funds so as to enable
Station to participate, on a year-round basis, in 20th’s “co-op” advertising
plan. Licensee’s logo shall be consistent with the MyNetworkTV program service
logo and branding. Station shall use Licensee’s logo bug which is consistent
with the MyNetworkTV program service logo and branding on all local day parts.
Licensee agrees to commit cross promotion on media platforms owned, in whole or
in part by Licensee, in Station’s DMA.

(b)     In addition to providing the promotion announcements, 20th shall make
available to Licensee, at reasonable costs, such other promotional and sales
materials as 20th and Licensee may mutually consider appropriate, including but
not limited to regular use of 20th’s applicable URL, at 20th’s discretion.
Licensee shall not delete any copyright, trademark, logo or other notice, or any
credit, included in any materials delivered pursuant to this paragraph or
otherwise, and Licensee shall not exhibit, display, distribute or otherwise use
any trademark, logo or other material or item delivered pursuant to this
paragraph or otherwise, except as instructed by 20th at the time.

6.     RESERVED RIGHTS: All rights not expressly granted to Licensee herein are
reserved to 20th, including without limitation the right during the Term to
exploit any MyNetworkTV programming by any and all means of basic cable,
pay-per-view, video-on-demand, subscription video-on-demand, via the internet,
wireless telecommunications and/or home video, the right to include product
integration and virtual integration in MyNetworkTV programming, and the right to
authorize the exhibition of any MyNetworkTV programming in any language other
than English, by any and all means, now or hereafter known. Ninety (90) days
after Licensee’s initial broadcast of any MyNetworkTV program, 20th may license
any such MyNetworkTV program in free over the air syndicated television in
Licensee’s DMA; provided, however, Licensee shall have the first right of
negotiation during a period of fifteen (15) business days commencing upon notice
by 20th to license such program. If the parties do not reach an agreement during
such period, 20th may license the applicable program to another licensee in
Licensee’s DMA.

7.        TERMINATION: In addition to any and all other rights and remedies
available to 20th, 20th has the right to terminate the Agreement as follows:

(a)     If 20th or any of 20th’s parent, affiliated, subsidiary or related
companies or other entities enters into any agreement to acquire any significant
ownership and/or controlling interest in any television broadcast station
licensed to any community within Station’s television market, then 20th shall
have the right at any time after that agreement is made, to terminate the
Agreement upon not less than sixty (60) days notice to Licensee. Said
termination shall be effective as of such date as 20th shall designate in said
notice.

(b)     If at any time Station’s transmitter location, power, frequency,
programming format, hours of operation, technical quality of transmissions or
any other material aspect of Station’s operations is such that 20th determines
in its reasonable judgment that Station is of less value to 20th as a
broadcaster of 20th programming than at the date of the Agreement, then 20th
shall have the right to terminate the Agreement upon thirty (30) days prior
written notice to Licensee.

(c)     In the event Twentieth Television, Inc. and/or MyNetworkTV elects to
change its operations (and/or terms of doing business), 20th shall notify
Licensee in writing that 20th has made such change and the effective date
thereof, and as of said effective date, the Agreement will be deemed changed. If
within 10 days of Licensee’s receipt of notice of such change from 20th,
Licensee notifies 20th in writing that Licensee rejects such change, then 20th
shall have the right for a period of six (6) months from 20th’s receipt of such
rejection notice from Licensee to terminate the agreement by providing not less
than sixty (60) days notice of such termination to Licensee. Notwithstanding the
foregoing, such change may include, but not be limited to 20th electing to
convert the Agreement solely into a license for syndicated programming.



--------------------------------------------------------------------------------

(d)     If Twentieth Television, Inc. and/or MyNetworkTV elects to wind up
affairs as a network, merges with or into a third party and/or ceases to exist
as a network, then 20th shall have the right to terminate the Agreement upon
ninety (90) days notice to Licensee.

8.     RETRANSMISSION CONSENT: Without 20th’s prior written approval, Licensee
shall not grant its consent to the transmission or retransmission, by any cable
system, satellite, other multichannel video programming distributor, telephone
system, microwave carrier, wireless cable system or other technology wherever
located, of Station’s broadcast of any MyNetworkTV programming. Neither the
Agreement nor any grant by Licensee of retransmission consent conveys any
license or sublicense in or to the copyrights of MyNetworkTV programming and
20th shall in no way be a party to or incur any duty or other obligation in
connection with any retransmission consent granted by Licensee.

9.     CONFIDENTIALITY: Other than as may be required by any applicable law,
governmental order or regulation or by order or decree of any court of competent
jurisdiction, Licensee shall not publicly divulge or announce, or in any manner
disclose to any third party, this agreement and/or any of the specific terms and
conditions set forth herein, and/or any of 20th’s affairs or plans, and Licensee
warrants and covenants to 20th that none of their officers, directors or
employees will do so either.

10.     NOTICES: All notices to each party required or permitted hereunder to be
in writing shall be deemed given when personally delivered (including, without
limitation, upon delivery by overnight courier or other messenger or upon
receipt of facsimile copy), upon the date of mailing postage prepaid, addressed
as specified below, or addressed to such other address as such party may
hereafter specify in a written notice given as provided herein. Such notices to
Licensee shall be to the address set forth for Licensee on page 2 of the Offer.
Such notices to 20th shall be to: Twentieth Television, Inc. — Contract
Administration, 2121 Avenue of the Stars, 21st Floor, Los Angeles, CA 90067,
with additional copies sent to Twentieth Television, Inc. — Business and Legal
Affairs at the same address. Notices to 20th by facsimile shall be sent to (310)
369-4412 or such other facsimile number as 20th may provide to Licensee.

